 


110 HR 2997 IH: Assured Food Safety Act of 2007
U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2997 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2007 
Ms. Kaptur (for herself and Mr. Langevin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of Agriculture and the Commissioner of Food and Drugs to establish a program requiring a certificate of assured safety for imported food items. 
 
 
1.Short titleThis Act may be cited as the Assured Food Safety Act of 2007. 
2.Certificate of assured safety program 
(a)ProgramThe Secretary of Agriculture and the Commissioner of Food and Drugs shall jointly establish a program to require all food items imported into the United States to bear a certificate of assured safety issued by the government of the country from which the item is imported. In conducting such program, the Secretary and the Commissioner shall— 
(1)establish requirements for a food item to be issued a certificate of assured safety by the government of the country from which the food item is to be imported into the United States; and  
(2)prohibit a food item that does not bear a certificate of assured safety from being imported into the United States. 
(b)ExemptionsThe Secretary and the Commissioner may exempt from the requirements of the program established under subsection (a) a food item that is imported— 
(1)from a country that has not been the source of a contaminated food item resulting in a significant health or safety recall in the preceding 5 years, as determined by— 
(A)in the case of meat and poultry food items, the Secretary; and 
(B)in the case of all other food items, the Commissioner; or 
(2)in a de minimis volume, as determined by— 
(A)in the case of meat and poultry food items, the Secretary; and 
(B)in the case of all other food items, the Commissioner. 
(c)Failure To provide assured level of safety 
(1)ProhibitionIf a food item fails to provide the level of safety assured in the certificate required under this section for such item, the Secretary and the Commissioner shall prohibit the importation of any food item that is the same type of food, is produced by the same person, and is produced in the same country until the Secretary or the Commissioner, as appropriate— 
(A)is given an opportunity to inspect the place of production of the food to determine whether appropriate corrections have been made; and 
(B)determines that such country has taken sufficient steps to identify and correct the failure. 
(2)Heightened inspectionFor a period of 3 years after removing a prohibition against importation of a food item described in paragraph (1), the Secretary and the Commissioner shall require a heightened inspection of any such food item to provide reasonable assurance to consumers of their safety. 
3.Reports 
(a)Food items subject to recallsNot later than February 15 of each year, the Secretary and the Commissioner shall jointly submit to Congress a report containing— 
(1)the volume of imported food items subject to recalls; and 
(2)the volume of recoveries of such imported food items. 
(b)Sufficiency of food safetyNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter, the Secretary and the Commissioner shall jointly conduct a study and submit a report to the Congress on the sufficiency of food safety and improved food safety technologies.  
(c)Amount of food inspection 
(1)StudyThe Secretary and the Commissioner shall jointly conduct a study on inspection of imported food to determine— 
(A)the minimum amount of inspection necessary to assure consumers of a safe food supply; and 
(B)the additional cost of allocating resources for inspecting imported food in order to achieve such minimum amount. 
(2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary and the Commissioner shall submit to Congress a report containing the results of the study conducted under subsection (a). 
4.Minimum inspectionsNot later than 1 year after the date of the submission of the report under section 3(c), the Secretary and the Commissioner shall ensure that the amount of imported food inspected by the Secretary and the Commissioner is not less than the amount determined necessary under section 3(c) to assure consumers of a safe food supply. 
 5. User fees regarding inspections of imported food safety 
 (a) In General 
 (1) Assessment Beginning in fiscal year 2008, the Secretary and the Commissioner shall jointly assess and collect fees on food imported into the United States.  
 (2) Purpose of feesThe purpose of fees under paragraph (1) is to defray increases in the costs of the resources allocated for inspecting imported food in order to comply with section 4 over the costs of the resources allocated for inspecting imported food in fiscal year 2007 multiplied by the adjustment factor. Increases referred to in the preceding sentence include increases in such costs for an additional number of full-time equivalent positions in the Department of Agriculture and the Department of Health and Human Services to be engaged in carrying out such section.  
 (3) Amount of fee; collection A fee under paragraph (1) shall be assessed on each line item of food, as defined by the Secretary and the Commissioner by regulation. The amount of the fee shall be based on the number of line items, and may not exceed $20 per line item, notwithstanding subsection (b). The liability for the fee constitutes a personal debt due to the United States, and such liability accrues on the date on which the food is imported into the United States. The Secretary and the Commissioner may coordinate with and seek the cooperation of other agencies of the Federal Government regarding the collection of such fees.   
 (b) Total Fee Revenues The total fee revenues collected under subsection (a) for a fiscal year shall be the amount appropriated under subsection (f)(3).  
 (c) Adjustments 
 (1) Inflation adjustment With respect to the amount of total fee revenues referred to in subsection (b), the amount authorized in subsection (f)(3) for a fiscal year shall be adjusted by the Secretary and the Commissioner (and as adjusted shall be published in the Federal Register) to reflect the greater of— 
 (A) the total percentage change that occurred during the preceding fiscal year in the Consumer Price Index for all urban consumers (all items; U.S. city average); or  
 (B) the total percentage change for such fiscal year in basic pay under the General Schedule in accordance with section 5332 of title 5, United States Code, as adjusted by any locality-based comparability payment pursuant to section 5304 of such title for Federal employees stationed in the District of Columbia.   
 (2) Annual fee adjustment Not later than 60 days after the end of each fiscal year beginning after fiscal year 2008, the Secretary and the Commissioner, subject to not exceeding the maximum fee amount specified in subsection (a)(3), shall adjust the amounts that otherwise would under subsection (a) be assessed as fees during the fiscal year in which the adjustment occurs so that the total revenues collected in such fees for such fiscal year equal the amount applicable pursuant to subsection (b) for the fiscal year.   
 (d) Fee Waiver or Reduction The Secretary and the Commissioner shall grant a waiver from or a reduction of a fee assessed under subsection (a) where the Secretary and the Commissioner find that the fee to be paid will exceed the anticipated present and future costs incurred by the Secretary and the Commissioner in carrying out section 4 (which finding may be made by the Secretary and the Commissioner using standard costs).  
 (e) Assessment of Fees 
 (1) Limitation Fees may not be assessed under subsection (a) for a fiscal year beginning after fiscal year 2008 unless the amount appropriated for salaries and expenses of the Department of Agriculture and the Food and Drug Administration for such fiscal year is equal to or greater than the amount appropriated for salaries and expenses of the Food and Drug Administration for fiscal year 2008 multiplied by the adjustment factor applicable to the fiscal year involved, except that in making determinations under this paragraph for the fiscal years involved there shall be excluded any amounts collected as fees for purposes of funding the inspection of food or other items being imported.  
 (2) Authority If the Secretary and the Commissioner do not assess fees under subsection (a) during any portion of a fiscal year because of paragraph (1) and if at a later date in such fiscal year the Secretary and the Commissioner may assess such fees, the Secretary and the Commissioner may assess and collect such fees, without any modification in the rate of the fees, at any time in such fiscal year notwithstanding the provisions of subsection (a)(3) relating to the time at which fees are to be paid.   
 (f) Crediting and Availability of Fees 
 (1) In general Fees collected for a fiscal year pursuant to subsection (a) shall be credited to the appropriation accounts for salaries and expenses of the Department of Agriculture and the Food and Drug Administration and shall be available in accordance with appropriation Acts until expended without fiscal year limitation. Such sums as may be necessary may be transferred from the Department of Agriculture and the Food and Drug Administration salaries and expenses appropriation accounts without fiscal year limitation to such appropriation accounts for salaries and expenses with such fiscal year limitation. The sums transferred shall be available solely for carrying out section 4.  
 (2) Collections and appropriation acts The fees authorized in subsection (a)— 
 (A) shall be collected in each fiscal year in accordance with subsections (a)(3) and (b); and  
 (B) shall only be collected and available for the purpose specified in subsection (a)(2).   
 (3) Authorization of appropriations; allocations by Secretary and Commissioner Subject to paragraph (4), there is authorized to be appropriated the amount determined by the Secretary and the Commissioner under section 3(c) to be necessary to comply with section 4 for each of the fiscal years 2008 through 2012.  
 (4) Offset Any amount of fees collected for a fiscal year under subsection (a) that exceeds the amount of fees specified in appropriation Acts for such fiscal year shall be credited to the appropriation accounts of the Department of Agriculture and the Food and Drug Administration as provided in paragraph (1), and shall be subtracted from the amount of fees that would otherwise be authorized to be collected under this section pursuant to appropriation Acts for a subsequent fiscal year.   
 (g) Collection of Unpaid Fees In any case where the Secretary and the Commissioner do not receive payment of a fee assessed under subsection (a) within 30 days after it is due, such fee shall be treated as a claim of the United States Government subject to subchapter II of chapter 37 of title 31, United States Code.  
 (h) Construction This section may not be construed as requiring that the number of full-time equivalent positions in the Department of Agriculture or the Department of Health and Human Services, for officers, employees, and advisory committees not engaged in inspecting imported food be reduced to offset the number of officers, employees, and advisory committees so engaged.  
 (i) Definition of Adjustment Factor For purposes of this section, the term adjustment factor applicable to a fiscal year is the Consumer Price Index for all urban consumers (all items; United States city average) for April of the preceding fiscal year divided by such Index for April 2007. 
 .   
6.Private cause of action 
(a)In generalAny person aggrieved by the failure of any food item to meet the level of safety assured in the certificate required for that food item under section 2(a) may bring a civil action in a United States district court against the person who imported the food item. 
(b)DamagesIn an action brought pursuant to subsection (a), the court may award actual damages, equitable relief, and any litigation costs reasonably incurred. 
7.Criminal penaltiesIf any person imports a food item into the United States knowing that such food item does not comply with the assurance of safety for such food item in the certificate required for that food item under section 2(a), such person is deemed to be in violation of section 1001 of title 18, United States Code (relating to fraudulent and false statements in any matter within the Government). 
8.DefinitionsIn this Act: 
(1)The term Commissioner means the Commissioner of Food and Drugs. 
(2)The term Secretary means the Secretary of Agriculture. 
 
